                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                     Case No.18-cv-07554-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER REQUIRING DEFENDANTS
                                                 v.                                         TO SERVE RULE 26(A) INITIAL
                                  10
                                                                                            DISCLOSURES
                                  11     BEVERLY LUCATELLI, et al.,
                                                                                            Re: Dkt. No. 23
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Scott Johnson moves for an order requiring defendants Beverly Lucatelli and

                                  15   Ronald Lucatelli to serve the initial disclosures required by Rule 26(a)(1) of the Federal Rules of

                                  16   Civil Procedure, or for an order precluding defendants from relying on any evidence that they

                                  17   were required to disclose but have not. Dkt. No. 23. The Lucatellis’ have not responded to Mr.

                                  18   Johnson’s motion.

                                  19          The Lucatellis’ initial disclosures were due to be served no later than seven days before the

                                  20   joint site inspection. See General Order 56 ¶ 2. Mr. Johnson asserts that the site inspection was

                                  21   conducted on May 1, 2019, but the Lucatellis have not served their initial disclosures despite Mr.

                                  22   Johnson’s repeated demands and efforts to confer. Dkt. No. 23 at 2. The Lucatellis have neither

                                  23   responded to nor contested these assertions.

                                  24          Accordingly, the Court orders the Lucatellis to serve on Mr. Johnson initial disclosures that

                                  25   comply with the requirements of Rule 26(a)(1) no later than July 30, 2019. Failure to comply

                                  26   with this order may subject the Lucatellis and/or their counsel to sanctions, which may include

                                  27

                                  28
                                   1   monetary and evidentiary sanctions.

                                   2          IT IS SO ORDERED.

                                   3   Dated: July 24, 2019

                                   4

                                   5
                                                                                 VIRGINIA K. DEMARCHI
                                   6                                             United States Magistrate Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
